Citation Nr: 0935253	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation for post traumatic 
stress disorder (PTSD) in excess of 30 percent from June 17, 
2004 to February 9, 2009, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  He 
was awarded the Purple Heart Medal and Combat Infantryman 
Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  By that rating action, the RO granted 
service connection for PTSD; an initial 30 percent evaluation 
was assigned, effective June 17, 2004.  The Veteran timely 
appealed the RO's assignment of an initial 30 percent 
evaluation to the Board. 

In November 2008, the Board remanded the Veteran's claim to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration. 

By a June 2009 rating action, the RO assigned an initial 50 
percent rating to the service-connected PTSD, effective 
February 10, 2009--the date of a VA outpatient report 
reflecting an increase in severity of the disability at 
issue.  Since the RO did not assign the maximum disability 
rating possible for PTSD, the appeal with respect to this 
disability remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

As the Veteran is appealing the initial assignment of a 
disability rating assigned to his service-connected PTSD, the 
issue has been framed as that listed on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125- 
126 (1999). 






FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's 
favor, for the period beginning June 17, 2004, his PTSD has 
caused total social and occupational impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
PTSD from the effective date of service connection, June 17, 
2004, are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

As will be discussed in greater detail below, the Board is 
granting a 100 percent disability rating, which is the 
maximum evaluation available for the Veteran's service-
connected PTSD.  Consequently, any error with respect to VA's 
duty to notify or assist the claimant is harmless.

II.  Merits Analysis

The Veteran contends that his PTSD is manifested by total 
occupational and social impairment.  Having carefully 
considered the Veteran's contention in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and the 
claim will be granted on this basis. 38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown 
v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established).  Here, 
in the analysis below, the Board has found that the evidence 
of record warrants an initial 100 percent rating for PTSD 
from the date of award of service connection, June 17, 2004.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2008).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411. 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The regulations establish a general rating formula for 
mental disabilities.  See 38 C.F.R. § 4.130 (2008).  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code. Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Pursuant to 38 C.F.R. § 4.130 (2008), Diagnostic Code 9411, 
PTSD is to be assigned a 30 percent evaluation where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  "Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  Scores 
ranging from 51-60 represent moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31-40 indicate 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
Id.

By a September 2005 rating decision, the RO granted service 
connection for PTSD; an initial 30 percent evaluation was 
assigned, effective June 17, 2004--the date VA received the 
Veteran's original claim for service connection for this 
disability.  By a June 2009 rating action, the RO assigned a 
50 percent evaluation to the service-connected PTSD, 
effective February 10, 2009--the date of a VA outpatient 
report showing an increase in severity in the disability at 
issue. 

The RO based their September 2005 determination, in part, on 
the Veteran's DD 214, reflecting that he had been awarded the 
Purple Heart Medal and Combat Infantryman Badge, awards that 
are indicative of his participation and exposure to combat 
during active military service.  

The RO also based their September 2005 determination on a 
July 2004 VA examination report, which was positive for the 
Veteran's complaints of increased arousal, insomnia, 
irritability, hypervigilance, exaggerated startled reaction 
and numbing/avoidance.  It was noted that the Veteran had 
marital problems (e.g., he had been violent towards his wife 
in the past and currently had an emotionally distant 
marriage), had a loving relationship with one of his five 
children, and had suffered from an on-and-off again gambling 
addiction for the previous fifteen (15) years.  The Veteran 
indicated that he had retired from the fire department on 
disability in 1991, and in 2000, was fired from two carpenter 
jobs after being involved in disagreements with his 
employers.  The Veteran indicated that he had few friends and 
no hobbies, with the exception of gambling. 

A mental status evaluation of the Veteran in July 2004 was 
positive for a highly constricted affect, longstanding early 
and middle insomnia that resulted in daily fatigue and 
occasional passive suicidal ideation but without an intent or 
plan.  An Axis I diagnosis of PTSD, chronic pathological 
gambling was entered.  A GAF score of 59, which was noted to 
have represented symptoms of PTSD (infrequent but vivid 
nightmares about combat, early and middle insomnia resulting 
in fatigue, lack of interesting employment or social 
activities, emotional distancing in marriage, depressed mood, 
preoccupation with gambling (symptoms of pathological 
gambling), financial losses, unsuccessful attempts to stop 
gambling, and a depressed mood when the Veteran was not 
gambling, was entered.  
Applying the facts in this case to the criteria and evidence 
set forth above, and in light of the clinical findings found 
during the July 2004 VA examination, along with those noted 
during an October 2007 private psychiatrist evaluation of the 
Veteran, as well as during March and April 2009 VA 
examinations, the findings of which will be discussed in more 
detail below, the Board finds that the Veteran's PTSD 
warrants an assignment of an initial 100 percent evaluation 
from the award of service connection, June 17, 2004.

As noted above, the Board finds that the Veteran's PTSD 
warrants an assignment of an initial 100 percent evaluation 
from the award of service connection, June 17 2004.  Here, in 
addition to the July 2004 VA examination report cited above, 
and VA examinations of the Veteran, performed in March and 
April 2009, reflects that he experienced several symptoms 
under the criteria for a 100 percent evaluation, such as a 
persistent danger of hurting self or others, such as a prior 
history of spousal abuse (July 2004 and April 2009 VA 
examination reports) and physical abuse against his 
daughter's "boyfriend" (April 2009 VA examination report).  

In addition, these same VA examination reports, as well as 
the October 2007 report, prepared by P. M. R., Ph. D., 
uniformly disclose that the Veteran's PTSD has significantly 
interfered with his work performance.  For example, P. M. R., 
Ph. D., reported that when the Veteran was employed as a 
firefighter from 1997 to 1991, he was involved in several 
fights with his superiors because he perceived that he was 
being verbally abused and unfairly reprimanded.  The Veteran 
was also admonished for being too aggressive while fighting 
fires.  He was also terminated from two carpenter jobs in the 
calendar year 2000 after he was involved in disagreements 
with his employers.  (See July 2004, as well as March and 
April 2009 VA outpatient and examination reports, 
respectively).

Regarding social impairment, the July 2004, March and April 
2009 VA examination reports all consistently show that the 
Veteran was socially isolative, had a conflicted and 
emotionally distant relationship with his spouse and had no 
friends or hobbies, with the exception of gambling, which 
according to the April 2009 VA psychologist, was in 
remission.

Apart from the factors noted above, after a mental status 
evaluation in April 2009, a VA psychologist concluded that 
the Veteran was positive for moderate to severe symptoms [of 
PTSD] that reoccurred daily and without remission since his 
last examination.  The Veteran was noted to have had an 
increased hypervigilance, as well as an onset of panic 
attacks during the previous year and a half, which 
represented an exacerbation of this PTSD, as based on the 
Veteran's narrative.  The April 2009 VA psychologist further 
concluded that the Veteran experienced reduced reliability 
and productivity due to his PTSD signs and symptoms.  

Overall, the April 2009 VA psychologist found the Veteran to 
have had panic attacks several times a week, a distant and 
conflicted marriage, no close friends, a frequently depressed 
mood, a lack of motivation to work, as well as having been 
involved in physical fights during the previous two years.  
The April 2009 VA psychologist diagnosed the Veteran with 
chronic PTSD, as well as Panic Disorder without agoraphobia, 
which represented a progression of the PTSD.  The Veteran was 
assigned a GAF score of 42, which reflected symptoms of his 
PTSD, such as hypervigilance, irritability, insomnia, social 
withdrawal, and a lack of interest and motivation.  This 
score also represented symptoms of a Panic Disorder, such as 
frequent panic attacks.  The April 2009 VA examiner indicated 
that within the previous year, the Veteran had been assigned 
GAF scores of 39 to 46.  With the exception of the Veteran 
having been assigned a GAF score of 59 in July 2004, the 
remainder of the scores are indicative of serious social and 
occupational impairment.  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2008).

In support of the foregoing GAF symptoms, which are indicated 
of serious social and occupational impairment, a VA 
psychiatrist opined in March 2009, after a mental status 
evaluation of the Veteran, that he was unable work in any 
gainful capacity due to PTSD symptoms of irritability, 
intolerance of human contact in a work-like setting, anxiety 
and panic, episodes of rage, impaired attention and 
concentration, as well as marked distrust.  (See March 2009 
VA psychiatry outpatient report). 

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In light of the foregoing, the Board finds that the level of 
disability manifested by the Veteran's PTSD approximates 
total social and occupational impairment required for a 100 
percent rating.  This is the maximum possible evaluation.  
Furthermore, the Board finds that a 100 percent is warranted 
for the entire period in which this claim has been pending.  
Thus, the benefit sought on appeal is granted.


ORDER

A 100 percent evaluation for PTSD is granted from June 17, 
2004.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


